DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed 08/31/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. [US 20190081945] in view of Steffanson et al. [US 20210307619].
As to claim 7. Chiang discloses A mobile temperature screening system comprising: 
a mobile device, [fig. 2, 0022] portable device 100, including a display, display 129, a memory, memory 123, a processor, processing unit 101, a thermal imaging camera, [fig. 5, 6, 0035] image sensing module 108 that includes a thermal imaging module 116, a visible light imaging camera, [fig. 2, 0022] image capturing unit 117, and a wireless communication capability, wireless communication 109; 
wherein the processor of the mobile device is configured to: 
obtain a thermal image of a person via the thermal imaging camera of the mobile device, [0037]; 
obtain a visible light image of the person via the visible light imaging camera of the mobile device, [0035]; 
determine a body temperature of the person based at least in part on the thermal image, [0037, 0035] use the thermal imaging module 108 in a body temperature sensing mode;
transmit the thermal image, the visible light image and the classification to a remote device via the wireless communication capability of the mobile device, [0026] image captured transmitted to the server 200 through the wireless communication module 109.
Chiang fails to disclose wherein the images are transmitted when the temperature exceeds the threshold; and the processor is configured to perform the following steps. However, Steffanson teaches a fever detection device comprising an optical camera 103, a thermal camera 105, [fig. 1, 0033] and a microprocessor, [0032]; wherein the wireless connection is used to connect the two images to an external display; wherein the processor is configured to:
classify the person as having a normal body temperature when the body temperature of the person is below a threshold temperature, [0050] the temperature is considered abnormal only when the temperature is above a threshold; 
when the body temperature of the person exceeds the threshold temperature:
classify the person as having an elevated body temperature, [050]; 
generate a visual alert on the display of the mobile device indicating that the person is classified as having an elevated body temperature, [0050] a visual alert on the user interface of the fever scanner 101.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Chiang with that of Steffanson so that the mobile device of Chiang can further use the already determined body temperature of the user to determine if the person has a fever or other disease.

As to claim 8. Chiang fails to disclose The mobile temperature screening system of claim 7, wherein when the person has an elevated body temperature, the processor is further configured to generate an audio alert.
Steffanson teaches a fever detection device comprising an optical camera 103, a thermal camera 105, [fig. 1, 0033] and a microprocessor, [0032] configured to determine a body temperature of a user, [0050] and provide an audio alert when the temperature is above a threshold, [0050].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Chiang with that of Steffanson so that the mobile device of Chiang so that the user can be alerted about the fever even if the user cannot see the alert visually.

Claim(s) 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Steffanson as applied to claim 7 above, further in view of Harrison et al. [US 20210211590].
As to claim 9. the combination of Chiang and Steffanson fails to disclose The mobile temperature screening system of claim 7, wherein the thermal image of the person comprises a thermal video of the person, and the visible light image of the person comprises a visible light video of the person, [0021] wherein the device can be a video camera.
Harrison teaches a camera body temperature detection wherein the image sensor system 121 comprises a thermal camera 123 and a visible camera 122, [fig. 1C, 0018]; wherein the sensor system 121 captures a video from the sensors and transmit the raw video to the server, [0040].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Chiang and Steffanson with that of Harrison so that so the server can identify location of the person from the video, as suggested in Harrison [0040].

As to claim 15. Chiang discloses A method for performing temperature checks on one or more people entering a space, the method comprising: 
capturing a thermal image and a visible light image of a person, [0037], with a mobile device, [fig. 2, 0022] portable device 100, wherein the mobile device includes a display, display 129, a thermal imaging camera, [fig. 5, 6, 0035] image sensing module 108 that includes a thermal imaging module 116, visible light imaging camera, [fig. 2, 0022] image capturing unit 117, and a wireless communication capability, wireless communication 109; 
transmitting the thermal image and the visible light image to a video management server (VMS) via the wireless communication capability of the mobile device, [0026] image captured transmitted to the server 200 through the wireless communication module 109; 
determining a body temperature of the person based at least in part on the thermal image of the person, [0037, 0035] use the thermal imaging module 108 in a body temperature sensing mode.
Chiang fails to disclose wherein the images are transmitted when the temperature exceeds the threshold; and the processor is configured to perform the following steps. However, Steffanson teaches a fever detection device comprising an optical camera 103, a thermal camera 105, [fig. 1, 0033] and a microprocessor, [0032]; wherein the wireless connection is used to connect the two images to an external display; wherein the method comprises:
comparing the determined body temperature with a predetermined body temperature threshold, [0050] compare with a threshold; 
classifying the person as having a normal body temperature when the body temperature of the person is below a threshold temperature, [0050] the temperature is considered abnormal only when the temperature is above a threshold; 
classifying the person as having an elevated body temperature when the body temperature of the person exceeds the threshold temperature, [050]; and 
generating a visual alert on the display of the mobile device when the person is classified as having an elevated body temperature, [0050] a visual alert on the user interface of the fever scanner 101.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Chiang with that of Steffanson so that the mobile device of Chiang can further use the already determined body temperature of the user to determine if the person has a fever or other disease.
The combination of Chiang and Steffanson fail to disclose that the thermal and visible light image are videos.
Harrison teaches a camera body temperature detection wherein the image sensor system 121 comprises a thermal camera 123 and a visible camera 122, [fig. 1C, 0018]; wherein the sensor system 121 captures a video from the sensors and transmit the raw video to the server, [0040].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Chiang and Steffanson with that of Harrison so that so the server can identify location of the person from the video, as suggested in Harrison [0040].

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Steffanson as applied to claim 7 above, further in view of Reed et al. [US 20210304537].
As to claim 11. the combination of Chiang and Steffanson fails to disclose The mobile temperature screening system of claim 7, wherein when the body temperature of the person exceeds the threshold temperature, the processor is further configured to transmit a message to an access control system to prevent access of the person to a secure area.
Reed teaches a health screening system wherein the system prevents physical access to a controlled environment based on user’s sensed body temperature by sending a signal to a lock 114, [0170].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Chiang and Steffanson with that of Reed so that if the user is ill, other personnel inside the environment will be safe from a contagious disease.

As to claim 12. the combination of Chiang and Steffanson fails to disclose The mobile temperature screening system of claim 7, wherein the processor is further configured to store an event log in the memory of the mobile device that includes the thermal image and the visible light image for each person that is classified as having an elevated body temperature.
Reed teaches a health screening system wherein the system prevents physical access to a controlled environment based on user’s sensed body temperature by sending a signal to a lock 114, [0170]; wherein the system stores video and image of every person who accessed the door, [0063, 0173].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Chiang and Steffanson with that of Reed so that the system of Chaing can store all the images of the users so that the system can determine if there is a contagious disease.

As to claim 13. the combination of Chiang and Steffanson fails to disclose The mobile temperature screening system of claim 12, wherein the processor is further configured to store an event log in the memory of the mobile device that includes the thermal image, the visible light image and the classification of each person that is screened.
Reed teaches a health screening system wherein the system prevents physical access to a controlled environment based on user’s sensed body temperature by sending a signal to a lock 114, [0170]; wherein the system stores video and image of every person who accessed the door, [0063, 0173].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Chiang and Steffanson with that of Reed so that the system of Chaing can store all the images of the users so that the system can determine if there is a contagious disease.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Steffanson as applied to claim 7 above, further in view of Masuda et al. [US 20180110416].
As to claim 14. the combination of Chiang and Steffanson fails to disclose The mobile temperature screening system of claim 7, wherein the mobile temperature screening system is used to screen a plurality of persons, wherein the processor is configured to maintain a first count of the number of persons of the plurality of persons that are classified as having a normal body temperature and a second count of the number of persons of the plurality of persons that are classified as having an elevated body temperature, and displaying the first and/or second count on the display of the mobile device.
Masuda teaches a monitoring system that tracks temperatures of users wherein the system maintains a count of users with temperatures within a predetermined range, [fig. 11, 0166-0170]; and display an alarm when the number of people with abnormal temperatures is above a predetermined threshold, [0161].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Chiang and Steffanson with that of Masuda so that the user can be made aware of a contagious disease in the environment.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Steffanson, and Harrison as applied to claim 7 above, further in view of Reed.
As to claim 17. the combination of Chiang, Steffanson and Harrison fails to disclose The method of claim 15 further comprising: transmitting a message to an access control device to prevent access of the person to a secure area when the body temperature of the person exceeds the threshold temperature.
Reed teaches a health screening system wherein the system prevents physical access to a controlled environment based on user’s sensed body temperature by sending a signal to a lock 114, [0170].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Chiang, Steffanson and Harrison with that of Reed so that if the user is ill, other personnel inside the environment will be safe from a contagious disease.

As to claim 18. the combination of Chiang, Steffanson and Harrison fails to disclose The method of claim 15 further comprising: storing an event log that includes the thermal video and the visible light video for each person that is classified as having an elevated body temperature.
Reed teaches a health screening system wherein the system prevents physical access to a controlled environment based on user’s sensed body temperature by sending a signal to a lock 114, [0170]; wherein the system stores video and image of every person who accessed the door, [0063, 0173].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Chiang, Steffanson and Harrison with that of Reed so that the system of Chaing can store all the images of the users so that the system can determine if there is a contagious disease.

As to claim 19. the combination of Chiang, Steffanson and Harrison fails to disclose The method of claim 15 further comprising: storing an event log that includes the thermal video, the visible light video and the classification of each person that is screened.
Reed teaches a health screening system wherein the system prevents physical access to a controlled environment based on user’s sensed body temperature by sending a signal to a lock 114, [0170]; wherein the system stores video and image of every person who accessed the door, [0063, 0173].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Chiang, Steffanson and Harrison with that of Reed so that the system of Chaing can store all the images of the users so that the system can determine if there is a contagious disease.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Steffanson, and Harrison as applied to claim 7 above, further in view of Masuda.
As to claim 20. the combination of Chiang, Steffanson and Harrison fails to disclose The method of claim 15, comprising: screening a plurality of persons; and maintaining a first count of the number of persons of the plurality of persons that are classified as having a normal body temperature and a second count of the number of persons of the plurality of persons that are classified as having an elevated body temperature, and displaying the first and/or second count on a display.
Masuda teaches a monitoring system that tracks temperatures of users wherein the system maintains a count of users with temperatures within a predetermined range, [fig. 11, 0166-0170]; and display an alarm when the number of people with abnormal temperatures is above a predetermined threshold, [0161].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Chiang, Steffanson and Harrison with that of Masuda so that the user can be made aware of a contagious disease in the environment.

Allowable Subject Matter
Claims 1-6 are allowed.

Claims 10, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688